

Exhibit 10.28
COPART, INC.


AMENDED AND RESTATED
EXECUTIVE OFFICER EMPLOYMENT AGREEMENT
This Amended and Restated Executive Officer Employment Agreement is entered into
with an effective date of November 28, 2016 (the “Effective Date”) by and
between Copart, Inc., headquartered in Texas (the “Company”), and Vikrant Bhatia
(the “Executive”), and amends and restates in its entirety that certain
Executive Officer Employment Agreement, dated effective as of December 15, 2014,
by and between the Company and the Executive.


1.
Duties and Scope of Employment.



(a)    Position and Duties. As of the Effective Date, Executive will serve as
Executive Vice-President, Strategic Initiatives. Executive will render such
business and professional services in the performance of his duties, consistent
with Executive’s position within the Company, as shall reasonably be assigned to
him by the Chief Executive Officer (CEO) or President (together, “Senior
Management”) and as are contemplated by the Company’s bylaws. During the term of
Executive’s employment with the Company, Executive shall report to and be
subject to the directives of the Board of Directors (the “Board”) and Senior
Management. Executive shall also abide by the provisions of the Company’s
employee handbook, any ethics and compliance directives, and other policies and
procedures adopted by the Company. The period of Executive’s employment under
this Agreement is referred to herein as the “Employment Term.”


(b)    Obligations. During the Employment Term, Executive will perform his
duties faithfully and to the best of his ability and will devote his full
business efforts and time to the Company. For the duration of the Employment
Term, Executive agrees not to actively engage in any other employment,
occupation or consulting activity for any direct or indirect remuneration
without the prior approval of the Board.


2.
Employment Terms.



(a)    Basic “At Will” Rule. The Employment Term shall begin upon the Effective
Date and shall continue thereafter until terminated by the Company or the
Executive. The Executive acknowledges and agrees that his employment with the
Company is “at will” and may be terminated at any time, with or without notice,
with or without good cause, or for any or no cause, at the option of either the
Company or the Executive. Executive understands and agrees that neither his job
performance nor promotions, commendations, bonuses or the like from the Company
shall give rise to, or in any way serve as the basis for modification,
amendment, or extension, by implication or otherwise, of the Executive’s at-will
employment with the Company.


(b)    Termination. If the Company terminates the Executive’s employment at any
time for any reason other than Cause or Disability, both as defined below, or if
the Executive terminates his employment at any time for Good Reason, as defined
below, the provisions of Section 8(a)(i) shall apply. If the Executive
terminates his employment at any time other than for Good Reason, the provisions
of Section 8(a)(ii) shall apply. Upon termination of the Executive’s employment
with the Company, the Executive’s rights under any applicable benefit plans
shall be determined under the provisions of those plans.


(c)    Death. The Executive’s employment shall terminate in the event of his
death. The Company shall have no obligation to pay or provide any compensation
or benefits under this Agreement on account of the Executive’s death, or for
periods following the Executive’s death; provided, however, that the Company’s


1

--------------------------------------------------------------------------------




obligations under Section 8(a)(i) shall not be interrupted as a result of the
Executive’s death subsequent to a termination to which such paragraph applies.
The Executive’s rights under the benefit plans of the Company in the event of
the Executive’s death shall be determined under the provisions of those plans.


(d)    Cause.    For all purposes under this Agreement, “Cause” shall mean
Executive’s:
(i)    willful or grossly negligent failure to substantially perform his duties
hereunder;
(ii)    commission of gross misconduct which is injurious to the Company;
(iii)    breach of a material provision of this Agreement (including, without
limitation, Section 9) or the agreements, policies, practices, and ethics and
compliance directives incorporated herein by reference;
(iv)    material violation of a federal or state law or regulation applicable to
the business of the Company;
(v)    misappropriation or embezzlement of Company funds or an act of fraud or
dishonesty upon the Company made by Executive;
(vi)    conviction of, or plea of nolo contendre to, a felony; or
(vii)    continued failure to comply with directives of Senior Management.
No act, or failure to act, by the Executive shall be considered “willful” unless
committed without good faith without a reasonable belief that the act or
omission was in the Company’s best interest. No compensation or benefits will be
paid or provided to the Executive under this Agreement on account of a
termination for Cause, or for periods following the date when such a termination
of employment is effective. The Executive’s rights under the benefit plans of
the Company shall be determined under the provisions of those plans.


(e)    Disability. The Company may terminate the Executive’s employment for
Disability by giving the Executive 30 days’ advance notice in writing. For all
purposes under this Agreement, “Disability” shall mean that the Executive, at
the time notice is given, has been unable to substantially perform his duties
under this Agreement for a period of not less than six (6) consecutive months as
the result of his incapacity due to physical or mental illness. In the event
that the Executive resumes the performance of substantially all of his duties
hereunder before the termination of his employment under this subparagraph (e)
becomes effective, the notice of termination shall automatically be deemed to
have been revoked. No compensation or benefits will be paid or provided to the
Executive under this Agreement on account of termination for Disability, or for
periods following the date when such a termination of employment is effective.
The Executive’s rights under the benefit plans of the Company shall be
determined under the provisions of those plans.


(f)    Good Reason. Employment with the Company may be regarded as having been
constructively terminated by the Company, and the Executive may therefore
terminate his employment for “Good Reason” within 30 days following the
expiration of any Company cure period (as described below) and thereupon become
entitled to the benefits of Sections 8(a)(i) below, if one or more of the
following events (described in clauses (i) through (iii) below) shall have
occurred without the Executive’s prior written consent. The Executive will not
resign for “Good Reason” without first providing the Company with written notice
of the acts or omissions constituting the grounds for “Good Reason” within 90
days of the initial existence of such grounds for “Good Reason” and a reasonable
cure period of 30 days following the date of such notice.
(i)    the assignment to the Executive of any duties or the reduction of the
Executive’s duties, either of which results in a material diminution in the
Executive’s position or responsibilities with the


2

--------------------------------------------------------------------------------




Company in effect immediately prior to such assignment, or the removal of the
Executive from such position and responsibilities (other than a promotion or
similar move to another position);
(ii)    a material reduction by the Company in the Base Salary (as defined
below) of the Executive as in effect immediately prior to such reduction;
(iii)    a material breach by the Company of a material provision of this
Agreement; and
(iv)    if the location of Executive’s place of employment moves more than 50
miles away.
3.    Compensation.


(a)    Base Salary. For all services to be rendered by the Executive pursuant to
this Agreement, the Company agrees to pay the Executive during the Employment
Term a base salary (the “Base Salary”) at an annual rate of $350,000. The Base
Salary may be paid through the payroll of either Company or its subsidiary. In
either case, the Base Salary shall be paid in accordance with Company’s or the
subsidiary’s regular payroll practices. The Company agrees to review the Base
Salary at least annually after the conclusion of the Company’s fiscal year and
to make such adjustments therein as the Board may approve.


(b)    Bonus. Beginning after your first full year of employment, and for each
fiscal year thereafter during the Employment Term, the Executive will be
eligible to receive an annual bonus (the “Bonus”) based upon Executive’s
contributions and performance, in the form of cash or restricted shares in an
amount up to $300,000 as determined by Senior Management, and approved by the
Board or any authorized committee (the “Committee”). Payment of an annual bonus
shall be a discretionary decision of the Committee. The Bonus, if any, will be
paid as soon as practical following the determination by the Board or the
Committee that the Bonus has been earned, but in no event after the fifteenth
day of the third month of the Company’s fiscal year or the calendar year,
whichever is later, following the date the Executive earns the Bonus and it is
no longer subject to a substantial risk of forfeiture. To be eligible to receive
the Bonus, Executive must be employed by the Company on the day the Bonus is
paid.


(c)    Equity Compensation. Beginning with the Company’s 2016 fiscal year and
for each fiscal year thereafter during the Employment Term, Executive will be
eligible to receive stock option grants for such fiscal year as approved by the
Board or any authorized committee (the “Committee”). Awards of option grants
shall be a discretionary decision of the Committee. Any grant will be priced in
accordance with Company’s equity incentive plan and Company’s policies governing
equity awards.


4.    Employee Benefits. During the Employment Term, the Executive shall be
entitled to participate in employee benefit plans or programs of Company, if
any, to the extent that his position, tenure, salary, age, health and other
qualifications make him eligible to participate, subject to the rules and
regulations applicable thereto. Company reserves the right to cancel or change
the benefit plans and programs it offers to its employees at any time.


5.    Vacation. Executive will be entitled to paid vacation of three (3) weeks
per year in accordance with the Company’s vacation policy, with the timing and
duration of specific vacations mutually and reasonably agreed to by the parties
hereto.


6.    Expenses. The Executive shall be entitled to prompt reimbursement for all
reasonable ordinary and necessary travel, entertainment, and other expenses
incurred by the Executive while an employee of


3

--------------------------------------------------------------------------------




Company (in accordance with the policies and procedures established by Company
for its senior executive officers) in the performance of his duties and
responsibilities under this Agreement; provided, however, that the Executive
shall properly and promptly account for such expenses in accordance with
Company’s policies and procedures.


7.    Other Activities. The Executive shall devote substantially all of his
working time and efforts during Company’s normal business hours to the business
and affairs of Company and its subsidiaries and to the diligent and faithful
performance of the duties and responsibilities duly assigned to him pursuant to
this Agreement, except for vacations, holidays and sickness. The Executive may,
however, devote a reasonable amount of his time to civic, community, or
charitable activities and, with the prior written approval of the Senior
Management, to serve as a director of other corporations and to other types of
business or public activities not expressly mentioned in this paragraph.


8.    Termination Benefits. The Executive shall be entitled to receive severance
and other benefits upon a termination of employment only as follows:


(a)
Severance.



(i)    Involuntary Termination. If the Company terminates the Executive’s
employment other than for Disability or Cause, or if the Executive terminates
his employment for Good Reason, then, in lieu of any severance benefits to which
the Executive may otherwise be entitled under any Company severance plan or
program, if any, and subject to the remaining provisions of this Section 8, the
Executive shall be entitled to a lump sum payment equal to fifty percent (50%)
of the Executive’s then-current Base Salary, less applicable tax withholding.


(ii) Other Termination. In the event the Executive’s employment terminates for
any reason other than as described in Section 8(a)(i) above, including by reason
of the Executive’s death or Disability, the Company’s termination of Executive
for Cause, or Executive’s resignation other than for Good Reason, then the
Executive shall be entitled to receive severance and any other benefits only as
may then be established under the Company’s existing severance and benefit plans
and policies at the time of such termination, if any.


(b)    Release of Claims Agreement. The receipt of any severance payments or
benefits pursuant to this Agreement is contingent upon Executive signing and not
revoking a severance agreement and release of claims in a form reasonably
acceptable to the Company (the “Release”), which must become effective no later
than the 60th day following the Executive’s delivery of the Release (the
“Release Deadline”), and if not, the Executive will forfeit any right to
severance payments or benefits under this Agreement. To become effective, the
Release must be executed by the Executive and any revocation periods (as
required by statute, regulation, or otherwise) must have expired without the
Executive having revoked the Release. In addition, no severance payments or
benefits will be paid or provided until the Release actually becomes effective.


(c)
Section 409A.



(i)    Notwithstanding anything to the contrary in this Agreement, no severance
pay or benefits to be paid or provided to the Executive, if any, pursuant to
this Agreement that, when considered together with any other severance payments
or separation benefits, are considered deferred compensation under Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), and the final
regulations and any guidance promulgated thereunder (“Section 409A”) (together,
the “Deferred Payments”) will be paid or otherwise provided until the Executive
has a “separation from service” within the meaning of Section 409A.


4

--------------------------------------------------------------------------------




Similarly, no severance payable to Executive, if any, pursuant to this Agreement
that otherwise would be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A- 1(b)(9) will be payable until Executive has a “separation from
service” within the meaning of Section 409A


(ii)    Any severance payments or benefits under this Agreement that would be
considered Deferred Payments will be paid on, or, in the case of installments,
will not commence until, the sixtieth (60th) day following Executive’s
separation from service, or, if later, such time as required by Section
8(c)(iii). Except as required by Section 8(c)(iii), any installment payments
that would have been made to Executive during the sixty (60) day period
immediately following Executive’s separation from service but for the preceding
sentence will be paid to Executive on the sixtieth (60th) day following
Executive’s separation from service and the remaining payments shall be made as
provided in this Agreement.


(iii)    Notwithstanding anything to the contrary in this Agreement, if
Executive is a “specified employee” (“Specified Employee”) within the meaning of
Section 409A at the time of Executive’s termination, then any Deferred Payments,
which are otherwise due to Executive on or within the six (6) month period
following Executive’s termination will accrue during such six (6) month period
and will become payable in a lump sum payment on the date six (6) months and one
(1) day following the date of Executive’s separation from service or the date of
the Executive’s death, if earlier. All Deferred Payments, if any, will be
payable in accordance with the payment schedule applicable to each payment or
benefit. Each payment and benefit payable under this Agreement is intended to
constitute separate payments for purposes of Treasury Regulation Section
l.409A-2(b)(2).


(iv)    Any amount paid under this Agreement that satisfies the requirements of
the “short-term deferral” rule set forth in Treasury Regulation Section 1.409A­
l (b)(4) will not constitute Deferred Payments for purposes of clause (i) above.


(v)    Amounts paid under the Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Treasury Regulation
Section 1.409A-l(b)(9)(iii) that do not exceed the Section 409A Limit will not
constitute Deferred Payments for purposes of clause (i) above. For this purpose,
“Section 409A Limit” means the lesser of two (2) times: (A) the Executive’s
annualized compensation based upon the annual rate of pay paid to Executive
during the Executive’s taxable year preceding the taxable year of the
Executive’s termination of employment as determined under Treasury Regulation
1.409A-l(b)(9)(iii)(A)(l) and any Internal Revenue Service guidance issued with
respect thereto; or (B) the maximum amount that may be taken into account under
a qualified plan pursuant to Code Section 401(a)(l7) for the year in which
Executive’s employment is terminated.


(vi)    The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to additional tax imposed under Section 409A, and any
ambiguities herein will be interpreted to so comply. The Company and the
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.


(d)        No Duty to Mitigate. The Executive shall not be required to mitigate
the amount of any payment contemplated by this Agreement (whether by seeking new
employment or in any other manner).


9.    Protective Covenants. Executive agrees that the covenants below (i) are
reasonable and necessary for the protection of legitimate business interests of
Company, (ii) are not against the public interest, and (iii) do not place a
unreasonable burden upon the Executive’s ability to earn a living.


5

--------------------------------------------------------------------------------






(a)        Definitions. “Customer” means a person or entity with whom/which
Executive has had Company business-related contact or about whom/which Executive
has obtained knowledge through his employment with the Company. A “Competing
Business” is a person or entity that is in the business of auctioning,
processing, or selling salvage vehicles, or auctioning used vehicles, or
otherwise provides products or services that would displace the products or
services of the Company.


(b)        Proprietary Information. During the Employment Term and thereafter,
the Executive shall not, without the prior written consent of the Board,
disclose or use for any purpose (except in the course of his employment under
this Agreement and in furtherance of the business of the Company or any of its
affiliates or subsidiaries) any confidential information or proprietary data of
the Company, including, without limitation, information regarding the Company’s
computer and information technology systems (and the means and methods for
securing such systems). As an express condition of the Executive’s employment
with the Company, the Executive agrees to execute a Confidentiality and
Intellectual Property Assignment Agreement in the form attached hereto as
Exhibit A, and any such additional confidentiality agreements as requested by
the Company.


(c)        Restriction on Interfering with Employee Relationships. During the
Employment Term and for twelve (12) complete calendar months thereafter,
Executive will not, either directly or indirectly, (a) solicit, induce, or
encourage any employee of the Company to leave the Company, or (b) help another
person or entity to hire away an employee of the Company, unless otherwise
expressly authorized in writing to do so by an authorized officer of the
Company.


(d)    Restriction on Interfering with Customer Relationships. During the
Employment Term and for twelve (12) complete calendar months thereafter,
Executive will not, directly or indirectly, interfere with the relationship
between the Company and a Customer. It shall be considered a prohibited act of
interference for Executive to participate in soliciting, encouraging, or
inducing a Customer (a) to do business with a Competing Business, or (b) to stop
or reduce doing business with the Company, except where such conduct is
expressly authorized in writing by an authorized officer of the Company. The
parties stipulate that this restriction is inherently limited to a reasonable
geography or geographic substitute because it is limited to the place or
location where the Customer is located at the time.


(e)        Restriction Against Unfair Competition. Executive agrees that during
the Employment Term and for a period of twelve (12) complete calendar months
thereafter, Executive will not, directly or indirectly, as an employee,
consultant, advisor, contractor, shareholder, director, partner, joint-venturer,
or investor, assist in the management, administration, information technology,
or related sales activities of any Competing Business within the United States.
The foregoing shall not be construed to prohibit passive investments such as
mutual funds or ownership of less than 1% of a publicly-held company’s
outstanding stock. The parties stipulate that the geographic limitation used in
this restriction is a reasonable given Executive’s high level duties for the
Company, the Company’s nationwide business, and Executive’s in-depth knowledge
of the Company’s Proprietary Information.


10.    Right to Advice of Counsel. The Executive acknowledges that he has had
the opportunity to consult with counsel and is fully aware of his rights and
obligations under this Agreement.


11.    Successors. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to


6

--------------------------------------------------------------------------------




obtain such assumption agreement prior to the effectiveness of any such
succession shall entitle the Executive to the benefits described in Section
8(a)(i) of this Agreement, subject to the terms and conditions therein.


12.    Assignment. This Agreement and all rights under this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective personal or legal representatives, executors,
administrators, heirs, distributees, devisees, legatees, successors and assigns.
This Agreement is personal in nature, and the Executive shall not, without the
prior written consent of the Company, assign or transfer this Agreement or any
right or obligation under this Agreement to any other person or entity. If the
Executive should die while any amounts are still payable to the Executive
hereunder, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to the Executive’s devisee, legatee,
or other designee or, if there be no such designee, to the Executive’s estate.


13.    Absence of Conflict. The Executive materially represents and warrants
that his employment by the Company as described herein will not conflict with
and will not be constrained by any prior employment or consulting agreement or
relationship.


14.    Notices. All notices, requests, demands and other communications called
for hereunder shall be in writing and shall be deemed given (i) on the date of
delivery, or, if earlier, (ii) one (1) day after being sent by a
well-established commercial overnight service, or (iii) three (3) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successors at the following addresses, or
at such other addresses as the parties may later designate in writing:


If to the Executive:    Vikrant Bhatia


If to the Company:    Copart, Inc.
14185 Dallas Parkway, Suite 300
Dallas, TX 75215
Attn: General Counsel


or to such other address or the attention of such other person as the recipient
party has previously furnished to the other party in writing in accordance with
this paragraph.


15.    Waiver. Failure or delay on the part of either party hereto to enforce
any right, power, or privilege hereunder shall not be deemed to constitute a
waiver thereof. Additionally, a waiver by either party or a breach of any
promise hereof by the other party shall not operate as or be construed to
constitute a waiver of any subsequent waiver by such other party.


16.    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.


17.
Arbitration.



(a)    Arbitration. In consideration of Executive’s employment with the Company,
the Company’s promise to arbitrate all employment-related disputes and
Executive’s receipt of the compensation and other benefits paid to Executive by
the Company, at present and in the future, Executive agrees that any and all


7

--------------------------------------------------------------------------------




controversies, claims, or disputes with anyone (including the Company and any
employee, officer, director, shareholder or benefit plan of the Company in their
capacity as such or otherwise) arising out of, relating to, or resulting from
Executive’s employment with the Company or the termination of Executive’s
employment with the Company, including any breach of this agreement, shall be
subject to binding arbitration. Disputes which Executive agrees to arbitrate,
and thereby agrees to waive any right to a trial by jury, include any statutory
claims under State or Federal law, including, but not limited to, claims under
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act
of 1990, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act, the Texas Labor Code claims of harassment,
discrimination or wrongful termination and any statutory claims, as well as and
all disputes arising out of or relating to the interpretation or application of
Section 17 of this Agreement, including the enforceability, revocability, or
validity of this Section. Executive and the Company agree that workers’
compensation claims (other than wrongful discharge claims}, claims for
unemployment, and disputes that are not subject to arbitration under the
Dodd-Frank Wall Street Reform and Consumer Protection Act are excluded from
arbitration under this agreement. Executive further understands that this
agreement to arbitrate also applies to any disputes that the Company may have
with employee.


(b)    Procedure. The Federal Arbitration Act (“FAA”) applies to this Agreement.
Executive agrees that any arbitration will be administered by the American
Arbitration Association (“AAA”) and that a neutral arbitrator will be selected
in a manner consistent with its national rules for the resolution of employment
disputes. The arbitration proceedings will allow for discovery according to the
rules set forth in the National Rules for the Resolution of Employment Disputes.
Executive agrees that the arbitrator shall have the power to decide any motions
brought by any party to the arbitration, including motions for summary judgment
and/or adjudication and motions to dismiss and demurrers, prior to any
arbitration hearing. Executive agrees that the arbitrator shall issue a written
decision on the merits. Executive also agrees that the arbitrator shall have the
power to award any remedies, including attorneys’ fees and costs, available
under applicable law. Executive understands the Company will pay for any
administrative or hearing fees charged by the arbitrator or AAA except that
Executive shall pay the first $2,000.00 of any fees associated with any
arbitration Executive initiates. Any arbitration hereunder shall be conducted in
Dallas, Texas.


(c)    Remedy. Except as provided by Section 17(d) of this Agreement,
arbitration shall be the sole, exclusive and final remedy for any dispute
between Executive and the Company. Accordingly, except as provided by the FAA,
neither Executive nor the Company will be permitted to pursue court action
regarding claims that are subject to arbitration. Notwithstanding any other
provision of this Agreement, the arbitrator will not have the authority to
disregard or refuse to enforce any lawful Company policy, and the arbitrator
shall not order or require the Company to adopt a policy not otherwise required
by law which the Company has not adopted.


(d)    Availability of Injunctive Relief. Notwithstanding any other provision of
this Agreement, either party may pursue in court injunctive, declaratory, and
other relief incidental to the enforcement of any confidential information,
non-disclosure, non-solicitation, and/or non­competition provisions contained in
any agreement between the Company and Executive, including, without limitation,
the provisions contained in Section 9 of this Agreement. In the event either
party seeks such relief, the prevailing party shall be entitled to recover
reasonable costs and attorneys’ fees.


(e)    Administrative Relief. Executive understands that this agreement does not
prohibit Executive from pursuing an administrative claim with a local, state or
federal administrative body such as the equal employment opportunity commission
or the workers’ compensation commission. This agreement does, however, preclude
Executive from pursuing court action or remedies regarding any such claim.




8

--------------------------------------------------------------------------------




18.    Voluntary Nature of Agreement. Executive acknowledges and agrees that
Executive is executing this agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Executive further acknowledges
and agrees that Executive has carefully read this agreement and that Executive
has asked any questions needed for Executive to understand the terms,
consequences and binding effect of this agreement and fully understand it,
including that Executive is waiving Executive’s right to a jury trial. Finally,
Executive agrees that he/she has been provided an opportunity to seek the advice
of an attorney before signing this agreement.


19.    Integration. This Agreement, together with the Confidential Information
Agreement represents, the entire agreement and understanding between the parties
as to the subject matter herein and supersedes all prior or contemporaneous
agreements whether written or oral. No waiver, alteration, or modification of
any of the provisions of this Agreement will be binding unless in writing and
signed by the Company.


20.    Headings. The headings of the paragraphs contained in this Agreement are
for reference purposes only and shall not in any way affect the meaning or
interpretation of any provision of this Agreement.


21.    Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws, and not the choice of law rules,
of the State of Texas. The state and federal courts of Texas shall be the
exclusive forum for any non-arbitral disputes arising between the parties to
this Agreement.


22.    Cooperation. Executive shall, without further remuneration, provide
Executive’s reasonable cooperation in connection with any action or proceeding
by a third party (or any appeal from any action or proceeding) that relates to
events occurring during or relating to Executive’s employment hereunder. If
Executive’s cooperation is needed under this paragraph, the Company shall use
reasonable best efforts to schedule Executive’s participation at a mutually
convenient time, and shall reimburse Executive for reasonable travel and
out-of-pocket expenses (following presentment of reasonable substantiation).
This provision shall survive any termination of this Agreement or Executive’s
employment.


23.    Counterparts. This Agreement may be executed in one or more counterparts,
none of which need contain the signature of more than one party hereto, and each
of which shall be deemed to be an original, and all of which together shall
constitute a single agreement.


24.    Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.


25.    Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.


9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties has executed this Executive Officer
Employment Agreement, in the case of the Company by its duly authorized officer,
as of the day and year first above written.


COMPANY:


Copart, Inc.




By: /s/ William E. Franklin                    Date:     November 28,
2016            
William E. Franklin
Executive Vice President


EXECUTIVE:




By: /s/ Vikrant Bhatia                         Date:     November 28,
2016            
Vikrant Bhatia




10

--------------------------------------------------------------------------------





Exhibit A




COPART CONFIDENTIALITY AND INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT


See Attached









































































--------------------------------------------------------------------------------





Exhibit A


amendedandrestatedemp_image1.jpg [amendedandrestatedemp_image1.jpg]


COPART CONFIDENTIALITY AND INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT
1.
Confidential Information and Trade Secrets



a.    You agree that all non-public information communicated to you with respect
to the business of Copart, Inc. and its subsidiaries and affiliated entities
(collectively, “Copart”), including without limitation Copart’s business
management information system and any other confidential or trade secret
information (collectively “Confidential Information “) gained by you by reason
of association or employment with Copart, whether or not that Confidential
Information was directly, indirectly or unintentionally communicated, shall be
treated by you as confidential and shall not be disclosed to anyone without
Copart’s express authorization. “Confidential Information” includes, but is not
limited to, all data, systems. compilations, programs, devices, strategies,
concepts ideas or methods, regard less of whether kept in a document, electronic
storage medium, or in your memory. and any and all information concerning or
related to:
(i)    Copart’s financial condition, results of operations, and amounts of
compensation paid to officers and employees;
(ii)    marketing and sales programs of Copart and the terms and conditions
(including prices) of sales and offers of sales for products and/or services by
Copart along with information regarding Copart’s proposed products or designs,
whether or not pursued by Copart;
(iii) the terms, conditions and current status of Copart’s agreements and
relationships with any customers, suppliers or other entities;
(iv)    the identities and business preferences of Copart’s actual and
prospective customers and/or suppliers or any employee or agent of Copart’s
actual and prospective customers and/or suppliers with whom Copart communicates
along with Copart’s practices and procedures for identifying prospective
customers;
(v)    the names and identities of any and all of Copart’s customers, including
any and all customer lists or similar compilations;
(vi)    the manufacturing processes and techniques, regulatory approval
strategies, computer programs, data, formulae, and compositions. service
techniques and protocols, new product designs and other skills, ideas, and
strategic plans possessed, developed. accumulated or acquired by Copart;
(vii) personnel information including the productivity and profitability (or
lack thereof) of Copart’s employees, agents or independent contractors;
(viii) any communications between Copart, its officers, directors. shareholders
or employees, and/or any attorney retained by Copart for any purpose, or any
person retained or employed by such attorney for the purpose of assisting such
attorney in his or her representation of Copart;


(ix)    the cost or overhead associated with the goods and services provided by
Copart along with Copart’s pricing structure for its goods or services,
including its margins, discounts, volume purchases, rebates, mark-ups and/or
incentives; and


1

--------------------------------------------------------------------------------




(x)    any other matter or thing, whether or not recorded on any medium or kept
in your memory, (A) by which Copart derives actual or potential economic value
from such matter or thing being not generally known to other persons or entities
who might obtain economic value from its disclosure or use, or (B) which gives
Copart an opportunity to obtain an advantage over its competitors who do not
know or use the same.
b.    You promise and agree that, both during and after your employment
relationship or association with Copart, you shall not use or disclose any
Confidential Information to any other person, unless specifically authorized in
writing by an officer of Copart to do so. If an officer of Copart gives you
written authorization to make any such disclosures or to use such information,
you shall do so only within the limits and to the extent of that authorization.
If a time limit is required in order to make this restriction enforceable, then
the restrictions on use or disclosure of Confidential Information will only
apply for three (3) years after the end of your employment or association where
information that does not qualify as a trade secret is concerned (the
restrictions will apply to trade secret information for as long as the
information remains qualified as a trade secret).
c.    You acknowledge and agree that the unauthorized use of or disclosure of
any Confidential Information constitutes unfair competition for which Copart has
no adequate remedy at law thereby making injunctive relief appropriate.
d.    You agree that during your employment or association with Copart, you will
not improperly use, disclose, or induce Copart to use any proprietary
information or trade secrets of any former employer or other person or entity
which you have an obligation to keep in confidence. You further agree that you
will not bring onto Copart’s premises or transfer onto Copart’s technology
systems any unpublished document, proprietary information, or trade secrets
belonging to any such third party unless disclosure to, and use by, Copart has
been consented to in writing by such third party.
e.    You acknowledge that Copart has received and will in the future receive
confidential or proprietary information belonging to third parties (“Third Party
Confidential Information”) subject to a duty on Copart’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. You hereby agree to hold all such Third Party Confidential Information
in the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out your work for
Copart consistent with Copart’s agreement with such third party. You further
agree to comply with any and all Copart policies and guidelines that may be
adopted from time to time regarding Third Party Confidential Information.
2.
Intellectual Property Assignment

a.    As between Copart and you, you agree that all right, title, and interest
in and to any and all Company Inventions and Intellectual Property, as defined
herein, are the sole property of Copart. “Company Inventions and Intellectual
Property” or “CIIP” refers to all inventions, works of authorship, copyright
eligible works (such as materials, records, notes, drawings, and software),
ideas, designs, developments, improvements, discoveries, and other intellectual
property you develop, discover, or create (i) that relate to Copart’s business,
or to any actual or demonstrably anticipated research, future work, or projects
of Copart, whether or not conceived or developed alone or with others, and
whether or not conceived or developed during regular working hours, or (ii) that
result from any work you performed for Copart, performed on company time, or
performed using Copart’s property, resources, or Confidential Information. You
hereby assign to Copart, without further consideration, your entire right,
title, and interest (throughout the United States and in all foreign countries)
free and clear of all liens and encumbrances in and to all such CIIP, which
shall be the sole property of Copart, whether or not patentable. You also agree
to promptly make full written disclosure to Copart of any CIIP.
b.    You hereby acknowledge and agree that all writings, ideas, information,
and other works which may be copyrighted (including software and computer
programs) which are related to the present or planned,


2

--------------------------------------------------------------------------------




or reasonably anticipated business of Copart and are prepared by you (solely or
jointly with others) during your relationship with Copart shall be, to the
extent permitted by law, deemed to be “works for hire” or the result of “works
for hire,” as defined by U.S. copyright laws, with the copyright automatically
vesting in Copart. To the extent that such writings and works are not works for
hire, you hereby waive any and all rights in such writings and works and hereby
assign to Copart all of your present and future rights, title and interest,
including copyright, in such writings and works.
c.    Any assignment to Copart of CIIP includes all rights of attribution,
paternity, integrity, modification, disclosure and withdrawal, and any other
rights throughout the world that may be known as or referred to as “moral
rights,” “artist’s rights,” “droit moral,” or the like (collectively, “Moral
Rights”). To the extent that Moral Rights cannot be assigned under applicable
law, you hereby waive and agree not to enforce any and all Moral Rights,
including, without limitation, any limitation on subsequent modification, to the
extent permitted under applicable law.
d.    You agree to keep and maintain adequate, current, accurate, and authentic
written records of all CIIP made by you (solely or jointly with others) during
the term of your employment or association with Copart. The records will be in
the form of notes, sketches, drawings, electronic files, reports, or any other
format that may be specified by Copart. As between Copart and you, the records
are and will be available to and remain the sole property of Copart at all
times.
e.    You further agree to reasonably cooperate with Copart, both during and
after employment or association with Copart, in obtaining and enforcing patents,
copyrights, trademarks, and other protections of Copart’s rights in and to all
CIIP. Without limiting the generality of the foregoing, you shall, at any time
during or after employment or association with Copart, at Copart’ s request,
execute all papers, render all assistance, and perform all lawful acts which
Copart considers necessary or advisable for the preparation, filing,
prosecution, issuance, procurement, maintenance or enforcement of patents,
trademarks, copyrights and other protections, and any applications for any of
the foregoing, of the United States or any foreign country for any CIIP and for
the transfer of any interest you may have therein. You shall execute any and all
papers and documents required to vest title in Copart or its nominee in any
CIIP. If Copart is unable because of your mental or physical incapacity or for
any reason to secure your signature to apply for or pursue any application for
any United States or foreign patent, copyright or other registration covering
CIIP, then you hereby irrevocably designate and appoint Copart and its duly
authorized officers and agents as your agent and attorney in fact, to act for
and on your behalf to do all lawfully permitted acts to further the prosecution
and issuance of such registrations with the same legal force and effect as if
executed by you.
f.    Attached hereto as Schedule A is a list describing all inventions,
original works of authorship, developments, improvements and trade secrets that
were made by you prior to your employment with Copart, that relate to Copart’s
proposed business, products or research and development, and are owned in whole
or in part by you (“Prior Inventions”); or, if no such list is attached or if
Schedule A is unsigned, you represent that there are no such Prior Inventions.
You agree that you will not incorporate, or permit to be incorporated, any Prior
Invention into any Copart product, process or service without Copart’s prior
written consent. Nevertheless, if, in the course of your employment with Copart,
you incorporate into a Copart product, process or service a Prior Invention, you
hereby grant to Copart a nonexclusive, royalty-free, fully paid-up, irrevocable,
perpetual, transferable, sublicensable, worldwide license to reproduce, make
derivative works of, distribute, perform, display, import, make, have made,
modify, use, sell, offer to sell, and exploit in any other way such Prior
Invention as part of or in connection with such product, process or service, and
to practice any method related thereto.


g.    Some state laws may not allow the assignment of certain inventions under
this Agreement, including certain inventions that you develop entirely on your
own time without using Copart’s equipment, supplies, facilities, trade secret
information or Confidential Information (an “Other Invention”). You agree to


3

--------------------------------------------------------------------------------




advise Copart promptly in writing of any invention that you believe constitutes
an Other Invention and is not otherwise disclosed on Schedule A. You agree that
you will not incorporate, or permit to be incorporated, any Other Invention
owned by you or in which you have an interest into a Copart product, process or
service without Copart’s prior written consent. Notwithstanding the foregoing
sentence, if, in the course of your employment with Copart, you incorporate into
a Copart product, process or service an Other Invention owned by you or in which
you have an interest, you hereby grant to Copart a nonexclusive, royalty-free,
fully paid-up, irrevocable, perpetual, transferable, sublicensable, worldwide
license to reproduce, make derivative works of, distribute, perform, display,
import, make, have made, modify, use, sell, offer to sell, and exploit in any
other way such Other Invention as part of or in connection with such product,
process or service, and to practice any method related thereto.
3.
Conflicting Obligations

You hereby represent and warrant that you have no other agreements,
relationships, or commitments to any other person or entity that conflict with
the provisions of this Agreement, your obligations to Copart under this
Agreement, or your ability to perform the services for which you are being
retained by Copart. You further agree that if you have signed a confidentiality
agreement or similar type of agreement with any former employer or other entity,
you will comply with the terms of any such agreement to the extent that its
terms are lawful under applicable law. You represent and warrant that after
undertaking a careful search (including searches of your computers, cell phones,
electronic devices, and documents), you have returned all property and
confidential information belonging to all prior employers (and/or other third
parties you have performed services for in accordance with the terms of your
applicable agreement).


4.
Return of Company Materials

Following the end of your employment or association with Copart or at any time
upon demand from Copart, you will immediately deliver to Copart, and will not
keep in your possession, recreate, or deliver to anyone else, any and all Copart
property, including, but not limited to, Confidential Information, Third Party
Confidential Information, all devices and equipment belonging to Copart
(including computers, handheld electronic devices, telephone equipment, and
other electronic devices), all tangible embodiments of the CIIP, all
electronically stored information and passwords to access such property, Copart
credit cards, records, data, notes, notebooks, reports, files, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
photographs, charts, any other documents and property, and reproductions of any
of the foregoing items, including, without limitation, those records maintained
pursuant to Section 2(e). You also hereby consent to an exit interview (at
Copart’s election) to confirm your compliance with this Section 4.


5.
Miscellaneous

a.    The laws of the State of Texas (without regard to Texas’s conflict of law
rules), as well as any and all applicable federal law, including U.S. copyright
laws, shall apply to this Agreement. You hereby expressly consent to the
personal and exclusive jurisdiction and venue of the state and federal courts
located in Dallas County, Texas, for any lawsuit arising out of this Agreement.
b.    This Agreement will be binding upon your heirs, executors, assigns,
administrators, and other legal representatives, and will be for the benefit of
Copart, its successors, and its assigns. There are no intended third-party
beneficiaries to this Agreement, except as may be expressly otherwise stated.
Notwithstanding anything to the contrary herein, Copart may assign this
Agreement and its rights and obligations under this Agreement to any successor
to all or substantially all of Copart’s relevant assets, whether by merger,
consolidation, reorganization, reincorporation, sale of assets or stock, or
otherwise, without the need for further consent by you.


4

--------------------------------------------------------------------------------




c.    This Agreement, together with Schedule A, sets forth the entire agreement
and understanding between the Company and you with respect to the subject
matters contained herein and supersedes all prior written and oral agreements,
discussions, or representations between us regarding these subject matters.
d.    If a court or other body of competent jurisdiction finds, or the parties
mutually believe, any provision of this Agreement, or portion thereof, to be
invalid or unenforceable, such provision will be enforced to the maximum extent
permissible so as to effect the intent of the parties, and the remainder of this
Agreement will continue in full force and effect.
e.    No modification of or amendment to this Agreement, nor any waiver of any
rights under this Agreement, will be effective unless in a writing signed by the
President or CEO of Copart and you. Waiver by Copart of a breach of any
provision of this Agreement will not operate as a waiver of any other or
subsequent breach.


f.    The rights and obligations of the parties to this Agreement will survive
termination of your employment or association with Copart.




Acknowledged and agreed:






By:                                 Date:                 
    












5

--------------------------------------------------------------------------------





Exhibit A




Schedule A


LIST OF PRIOR INVENTIONS


If you have Prior Inventions, please list them in the space below. If you do not
have any Prior Inventions or you would like to include additional Prior
Inventions on separate pages, check the appropriate box at the bottom of the
page.


Title
 
Date
 
Identifying Number or Brief Description

Check the following as applicable:
 
All of my Prior Inventions are listed above
 
 
 
I have no Prior Inventions
 
 
 
I have attached additional sheets describing my Prior Inventions



Signature of Employee:          
Type or Print Name of Employee:          
Date:         




6